NUMBER 13-15-00201-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                  IN THE MATTER OF J.R. JR., A JUVENILE


                    On appeal from the 197th District Court
                         of Cameron County, Texas.


                          ORDER OF ABATEMENT
              Before Justices Garza, Benavides, and Longoria
                             Order Per Curiam

       Appellant, J.R. Jr., a juvenile, through his appointed counsel, filed a notice of

appeal regarding the trial court’s order transferring his case to adult court. See TEX. FAM.

CODE ANN. §§ 54.02, 56.01 (West, Westlaw through 2015 R.S.). The reporter’s record

has been filed in this case, however, the clerk’s record has not yet been filed because

appellant has not made arrangements for payment. Accordingly, we ABATE this appeal

and REMAND the cause to the trial court for further proceedings. Upon remand, the trial

court shall cause notice of a hearing to be given and, thereafter, conduct a hearing to
determine the following: (1) whether appellant is indigent; and (3) whether appellant is

entitled to a free appellate record due to his indigency.

         The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record and shall cause a supplemental reporter's record of any proceedings to be

prepared. The supplemental clerk's record and reporter's record, if any, shall be filed

with the Clerk of this Court on or before the expiration thirty days from the date of this

order.

         It is so ORDERED.

                                                              PER CURIAM


Delivered and filed the
3rd day of October, 2015.




                                             2